Title: From Thomas Jefferson to Bernard McMahon, 15 July 1806
From: Jefferson, Thomas
To: McMahon, Bernard


                        
                            Sir
                            
                            Washington July 15. 06.
                        
                        I recieved last night the tulip roots you were so kind as to send me, for which I return you my thanks. I
                            shall go in a week to Monticello, whither I shall them & have them planted in proper season. the misfortune of my
                            present situation as to things of this kind is that here I have not a foot of ground inclosed: & at Monticello they are
                            liable to be neglected in my absence. about this time two years I shall begin to collect for that place, because I shall
                            be able to have them attended to. at that time I shall avail myself with pleasure of your obliging offer. but my situation
                            there & taste, will lead me to ask for curious & hardy trees, than flowers. of the latter a few of those remarkeable
                            either for beauty or fragrance will be the limits of my wishes. Accept my salutations & best wishes for your
                            success.
                        
                            Th: Jefferson
                            
                        
                    